IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00251-CR

DEMETRIUS RASHAD GREER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-874-C1


                          MEMORANDUM OPINION


       On July 9, 2018 Demetrius Greer filed a notice of appeal attempting to appeal his

conviction for assault family violence entered on April 30, 2018. The certificate of right

to appeal indicated that it was a plea bargain case and that Greer waived his right to

appeal. We dismissed that appeal, Cause No. 10-18-00222-CR, on July 18, 2018. See TEX.

R. APP. P. 25.2(d).
        On July 25, 2018, Greer filed an “Amended Notice of Appeal” in which he attempts

to appeal the trial court’s July 6 order denying his motion for new trial. The amended

notice of appeal gave rise to this proceeding. The right of appeal in criminal cases is

conferred by the Legislature, and a party may appeal only from judgments of conviction

or interlocutory orders authorized as appealable. See TEX. CODE CRIM. PROC. ANN. art.

44.02 (West 2006); TEX. R. APP. P. 25.2(a)(2); see also Ragston v. State, 424 S.W.3d 49, 52 (Tex.

Crim. App. 2014). In this case, Greer does not appeal from a judgment of conviction or

an appealable interlocutory order.             See, e.g., Mack v. State, No. 10-17-00383-

CR,     S.W.3d   , 2017 Tex. App. LEXIS 11326 (Tex. App.—Waco Dec. 6, 2017, pet.

ref’d). Accordingly, this appeal is dismissed.




                                                    AL SCOGGINS
                                                    Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 26, 2018
Do not publish
[CR25]




Greer v. State                                                                            Page 2